             Case 1:20-cv-23288-KMW Document 1-6 Entered on FLSD Docket 08/06/2020 Page 1 of 1



  6-Aug-20


                                                        WORLD FUEL SERVICES (SINGAPORE) PTE LTD
                                                        TRADING AS WORLD FUEL SERVICES
                                                        Statement of Account
                                                        As of August 6, 2020

M/V GENTLE SEAS AND/OR HER OWNERS/OPERATORS AND 24VISION CHARTERING SOLUTIONS DMCC

               INVOICE           VESSEL SUPPLIED /       DELIVERY          DUE         CUR           INVOICE              DAYS             PAYMENT             INTEREST          5% ADMIN         TOTAL OWED

               NUMBER             PORT OF SUPPLY           DATE           DATE                       AMOUNT            PAST DUE            AMOUNT                DUE               FEE

             309549-31501 M/V GENTLE SEAS / SINGAPORE    18-May-19       2-Jul-19      USD      $       256,357.45         401         $             -     $     50,695.56   $    12,817.87   $        319,870.89

                          TOTAL OUTSTANDING:                                                    $       256,357.45                     $             -     $     50,695.56   $    12,817.87   $        319,870.89



                                                        Please note that a 5% contractual administrative fee is charged on all amounts owed more than 15-days past due.
                                                        Interest is charged on a 1.5% per month pro rata basis.
